Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Monroe County Family Court (Sciolino, J.). We add only that, contrary to petitioner’s argument, Family Court did not impose a "diligent efforts” requirement on petitioner in this abandonment proceeding brought pursuant to Social Services Law § 384-b (4) (b).
The Law Guardian’s contention that respondent father’s consent to the adoption of the child is unnecessary is not properly before us because that issue was not advanced before Family Court. (Appeal from Order of Monroe County Family Court, Sciolino, J.—Abandonment.) Present—Callahan, J. P., Green, Pine, Fallon and Davis, JJ.